DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11, 15, and 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2013/0041235 A1) in view of Rogers et al. (US 2013/0140649 A1), Rogers et al. (WO 2014/124049), and Ghaffari et al. (US 2012/0244848).

 	With regard to claim 1, Rogers et al. teach a wearable medical device, comprising: a first elastically stretchable or flexible substrate that is removably attachable to an epidermis of a user by van der Waals forces alone ([0039], [0524], exemplary Fig. 26B substrate 110); at least one biosensor located on the substrate for measuring at least one physiological parameter or vital sign of the user while the substrate is attached to the user (exemplary Fig. 26B 120, [0039], [0235], [0331]-[0332]); at least one actuator located on the substrate for delivering at least one action to the user while the substrate is attached to the user ([0039], [0236], [0237]); a controller chip mounted on the substrate, the controller chip being operatively associated with the at least one biosensor and the at least one actuator such that the at least one actuator, responsive to a control signal received from the controller chip, delivers at least one action to the user in a closed-loop manner without any external intervention based at least in part data received by the controller chip from the at least one biosensor, the controller chip being releasably connectable to the at least one biosensor and the at least one actuator ([0039], [0082], the controller can operate in a closed-loop using feedback, exemplary Fig. 26B 155, [0332], [0083] discloses the controller may be administered to the tissue site along with the flexible/stretchable circuit, a controller would necessarily be capable of being disconnected from the biosensor and actuator); and electrical interconnects each having a self-similar serpentine configuration and electrically interconnecting the at least one biosensor, the at least one actuator such that the at least one biosensor, the at least one actuator defines a common stretchable or flexible package ([0019], [0023], [0104] the sensors and actuators are connected with a serpentine interconnect, exemplary Fig. 33a).  Rogers et al. ‘235 disclose that the controller may be administered to the tissue site with the flexible circuit but do not explicitly disclose that the controller would be connected via the serpentine electrical interconnects.  However, Rogers et al. ‘649 discloses a similar patch in which the microprocessor which contains software for executing instructions for use based on feedback signals can be incorporated with the actuation components ([0026], [0028], [0030]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the controller into the substrate via the serpentine interconnects as Rogers et al. ‘235 teach providing the controller with the flexible circuit and Rogers et al. ‘649 teach incorporating the control components with the actuator and Rogers et al. ‘235 teach interconnecting actuation components into the array with the serpentine electrical connects which is beneficial in that it allows the device to be self-contained.  Rogers et al. ‘235 teaches serpentine interconnects [0019], [0023], [0104].  However, if these are not found to be self-similar serpentine interconnects, Rogers et al. ‘049 specifically teaches using self-similar serpentine interconnects which are beneficial for their geometry and buckling physics of ordered unraveling which provide a high device performance (Fig. 1C, [0222]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a self-similar serpentine configuration in Rogers et al. ‘235 as Rogers et al. ‘049 teach this is beneficial for device performance.  Rogers et al. ‘235 does not specifically disclose using releasable interconnectors to connect the controller chip to the biosensor and actuator and additionally if Rogers et al. ‘235 is not found to disclose the controller chip mounted on the substrate Rogers et al. ‘049 teach a similar patch in which electrical interconnects of different components can be connected to the microcontroller via releasable interconnects (Fig. 41 the releasable and changeable connector, Fig. 79 the indicated releasable connector) and Rogers et al. ‘049 also shows various controllers chips on the substrate (see the disclosure to chips on the substrate in at least [025] [0285], see also Fig. 52, Fig. 64, Fig. 66 showing chips encapsulated on the substrate,  [0178] discloses microprocessors and control elements may be interconnected on the substrate).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a controller chip mounted on the substrate in Rogers et al. ‘235 as Rogers ‘049 teach such to be an art effective suitable placement of the controller for treatment and one of ordinary skill in the art would recognize the benefit of having a releasable connection which would allow for easier connection and removal.  Rogers et al. ‘235 teach various electrical components may be flexible/stretchable which aids in the device conforming to the patient (abstract, [0009], [0015], [0019], [0027], [0039]) but the plurality of Rogers references do not explicitly disclose that the microcontroller is stretchable.  However, Ghaffari et al. teach flexible and stretchable controller components which are beneficial so that the integrated electronics are movable to remain operational despite flexing and stretching ([0009], [0016], [0041], [0057]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use stretchable microcontroller circuit components in Rogers’235 as Ghaffari et al. teach this is beneficial to allow the device to remain operational during flexing and stretching and Rogers ‘235 has taught the benefits of using a stretchable and flexible electronic patch with flexible electronic components so that the device may conform to the skin. Given the teachings of Rogers ‘235 in combination with the other references one of ordinary skill would reasonably look to maximize the number of flexible electronic components to maximize the ability of the patch to deform with the skin.  As combined the components together form a common stretchable or flexible package that is directly able to adhere to skin via van der Waals forces alone and is able to naturally deform with the skin.
With regard to claim 2, see [0236].
With regard to claim 3, see [0096] actuating comprises transporting a target molecule.
With regard to claims 4 and 5, Rogers et al. ‘235 teach drug delivery ([0081], [0096]) but do not explicitly disclose transdermal drug delivery.  However, Rogers et al. ‘649 teach a similar substrate that can be used for drug delivery ([0330]) and that microneedles can be used for drug delivery using microneedles ([0424]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a microneedle for delivery in Rogers et al. ‘235 and Rogers et al. ‘649 teach such is effective for delivery to a patient and would yield the same predictable result.
With regard to claims 11 and 15, see at least [0235].
With regard to claims 18 and 20, see at least [0039] the sensors and actuators can be provided in an array, see at least Figs. 26B showing the array encapsulated in 130 which is taken as a second substrate which would be capable of removal from the first substrate ([0333]).  Further see Figs. 29 and 41 showing how layered substrates with electrical components may be used, such layers are capable of removal.
With regard to claims 19 and 21, see at least [0065], [0087], [0231], and [0234] regarding the contact pad.
With regard to claim 22, see at least [0254], [0447].
With regard to claim 23, Rogers et al. ‘235 teach that the substrate can have a modulus less than or equal to 1Mpa or within various ranges ([0031], [0014]) and that the device components on the substrate can have a modulus between .5-500kPa ([0010], [0011]).  Rogers et al. ‘235 further teach optimizing values to achieve desired deformation (see at least [0527]).  As such depending on the various moduli which can be selected it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when combining the substrate with the electronics the modulus of the overall package would not be greater than 5% higher than the modulus of the substrate.
With regard to claim 24, see [0525] regarding the modulus of the skin and Rogers et al. ‘235 disclose that properties should match that of the skin, [0031] and [0014] regarding the modulus of the substrate, and [0011] regarding the modulus of the electronic components.  As such depending on the various moduli which can be selected it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the modulus would match that of the skin.
 With regard to claims 25 and 26, see [0046], [0324]-[0327], Table 1, the electronic components are encapsulated in a thin barrier layer which would necessarily affect the strain placed on the controller.
With regard to claims 27-29, see [0046], [0325], and [0327], the electronic components are encapsulated in a thin barrier layer which can comprise multiple alternating layers of organic and inorganic material which would necessarily affect the strain placed on the controller.  The different materials would have different moduli. The overall structure forms the containment chamber and as such the different layers are mixed within.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2013/0041235 A1), Rogers et al. (US 2013/0140649 A1), and Rogers et al. (WO 2014/124049) as applied to claim 5 above, and further in view of O’dea et al. (US 2012/0130207 A1).
With regard to claims 6 and 7, Rogers et al. ‘235 teach heat can be used as an actuating means ([0236]) and Rogers et al. ‘649 teach heat can be used as actuation means (exemplary [0038]) but the combination of references does not specifically disclose using a heat to expand a material to deliver a substance through a microneedle.  However, O’dea teaches dispensing substances through a microneedle using a drive substance which expands when subjected to heat to push the substance through the microneedle ([0097], [0098]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a heater to expand a material to deliver a substance through a microneedle in the combination of Rogers et al. as O’dea et al. teach such to be an art effective means for delivering fluid which would yield the same predictable result and both Roger’s references teach heat is a known actuation mechanism.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner would note as combined with Rogers ‘049 and Rogers ‘649 as cited above the Examiner is not positing that a laptop would be placed on top of the substrate.  These references teach further integrating microcontroller electronics onto the substrate of the patch itself.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783